Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 6/27/22 are acknowledged; claims 11 and 13-20 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Edwards (GB 2242373, as cited by Applicant).
CLAIM 11:  Edwards discloses a process system as shown in part by annotated Fig. 6 below:

    PNG
    media_image1.png
    520
    738
    media_image1.png
    Greyscale


The system comprises a process module (21) comprising an inlet (from left of Figure), an outlet (to top right of figure), and a drainage outlet (to bottom of figure); an upstream pipe (“from well”); a downstream pipe (exit right of drawing).  An inlet pipe comprising an inlet isolation valve (70), the inlet pipe fluidically connecting the inlet of the process module to the upstream pipe.  An outlet pipe comprising a discharge isolation valve (top right of figure, annotated DIV), the outlet pipe fluidically connecting the outlet of the process module to the downstream pipe.  A bypass comprising a bypass isolation valve (72), the bypass fluidly connecting the upstream pipe and the downstream pipe via the bypass isolation valve.  A drainage line comprising a valve (28), the drainage line fluidly connecting the drainage outlet of the process module to the downstream pipe via the valve.  The valve is a first valve, the drainage line further comprises a second valve (see Figure with two valves 28). The drainage line fluidly connects the drainage outlet of the process module to the upstream pipe via the second valve (see Figure 6, the entire system is fluidly connected as fluid can flow to any part).
CLAIM 15:  The process system is arranged subsea (see Abstract “seabed”).
CLAIM 16:  The process system is arranged on an offshore platform (under the broadest reasonable interpretation of “offshore platform”, structures placed on the seabed would be considered offshore).
CLAIM 17:  A conduit comprises a third valve for controlling a fluid flow through the conduit, the conduit fluidly connecting the downstream pipe with the inlet of the process module (in this embodiment, one of the drainage valves 28 serves as the third valve; again the entire system is fluidly connected).
CLAIM 18:  This method is inherent to the structure of claim 17.
CLAIM 19:  This method is inherent to the structure of claim 11.
CLAIM 20:  Edwards discloses an alternative embodiment of the above system in Figure 5.  The inlet, outlet, and drainage areas are in the same locations as Fig. 6.  The module (21) comprises an inlet (via pipe with valves 61, 62), an outlet (via pipe 66), and a drainage outlet (via pipe 67).  An upstream pipe (from wells) and a downstream pipe (exit right).  The inlet pipe comprises an inlet isolation valve (61) fluidically connecting the inlet of the process module to the upstream pipe.  An outlet pipe comprising a discharge isolation valve (67), the outlet pipe fluidically connecting the outlet of the process module to the downstream pipe.  A bypass comprising a bypass isolation valve (63), the bypass fluidly connecting the upstream pipe and the downstream pipe via the bypass isolation valve.  A drainage line comprising a valve (28), the drainage line fluidly connecting the drainage outlet of the process module to the downstream pipe via the valve.
In this embodiment, the method of claim 20 would be inherent as the bypass isolation valve (63) and the discharge isolation valve (67) could be closed while gas flows from the upstream pipe to the inlet pipe and liquid from the drainage outlet of the module could be flowed to the downstream via the drainage line.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards.
CLAIM 13:  Edwards discloses the elements of claim 11 as discussed above.
Edwards fails to disclose the bypass further comprises a flow restriction element.
Edwards discloses the use of chokes (such as 62) in other stages of the system.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system of Edwards to include a bypass choke as described in the claims as a combination of known prior art elements in which the bypass choke would serve the same, known function of the other chokes, mainly controlling the amount of flow in a given conduit to allow the system to function properly.
CLAIM 14:  The flow restriction element is a controllable flow restriction element operable to adjust a fluid flow rate therethrough (see Edwards discussing controller 103 to control flow).
CLAIM 16:  Edwards discloses the elements of claim 11 as discussed above.
In the alternative to the above 102 rejection, Edwards fails to disclose the process system is arranged on an offshore platform.
Edwards discloses processing steps taking place on offshore platforms (15, 17).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system of Edwards to be placed on an offshore platform as described in the claim as a mere rearrangement of parts in which system of Edwards would still function to perform the same operation of separation at the new location.
Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose the second valve as described in claim 11.  First, the two valves 28 shown above are both on the drainage line.  Edwards describes the system as “flow passes through valve 28 in each leg…”  The sections are two legs of the same pipe line, they are not two separate pipe lines.  It is one drainage line with two legs attached to the vessel 21.  That is the proper interpretation of description of Edwards.
With respect to Applicant’s proactive rebuttal argument, it is not persuasive.  The drainage line, the drainage outlet, the upstream valve, and the second valve are all in fluid communication with one another.  Thus, the drainage line would “permit” the fluid flow.  In Applicant’s description of the art, it is not the drainage line that would not permit the flow, it is the user.
With respect to the IDS objections, the IDS contained redundant documents.  For example, A1, A4, and B4 are all the same document.  Applicant did not supply any reasoning for the redundancy, hence the objection.  Each document was considered once.  If Applicant has reasons for the multiple listings of the same document, it needs to be clarified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679